Filed 7/11/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 152







In the Interest of A.C., a child

----------

Cass County Social Services,	Petitioner and Appellee



v.



A.C., child, R.C., mother, and

Kathy Kassenborg, Guardian ad Litem,	Respondents

and

V.C., father,	Respondent and Appellant







No. 20180200







In the Interest of I.C., a child

----------

Cass County Social Services,	Petitioner and Appellee



v.



I.C., child, R.C., mother, and

Kathy Kassenborg, Guardian ad Litem,	Respondents

and

V.C., father,	Respondent and Appellant







No. 20180201







Appeal from the Juvenile Court of Cass County, East Central Judicial District, the Honorable Scott A. Griffeth, Judicial Referee.



AFFIRMED.





Per Curiam.



Pam H. Ormand, Assistant State’s Attorney, Fargo, ND, for petitioner and appellee (on brief).



Daniel E. Gast, Fargo, ND, for respondent and appellant (on brief).

Interest of A.C.
 
& I.C.

Nos. 20180200-20180201



Per Curiam.

[¶1]	The father, V.C., appeals from a juvenile court order terminating his parental rights in A.C. and I.C. The juvenile court found the children are deprived, the conditions and causes of the deprivation are likely to continue, and the children are suffering or will probably suffer serious physical, mental, moral, or emotional harm. The father argues clear and convincing evidence does not exist to support the finding the deprivation was likely to continue. The juvenile court’s findings are not clearly erroneous, and we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen

Jerod E. Tufte